Title: To James Madison from Jacob Ridgway, 25 January 1803 (Abstract)
From: Ridgway, Jacob
To: Madison, James


25 January 1803, Antwerp. “Isaac Cox Barnet … has intimated to me the posibility of his leaving this Place for some other appointment.” Requests JM’s influence with the president for the appointment should a vacancy occur. Trusts that his abilities will enable him to be of service to the U.S. and to do justice to the president’s confidence. “I have established here a Commercial House for the purpose of transacting American business and am still a partner in the House of Smith & Ridgway of Philadelphia my native place where I am well known. Since my residence here I have received so many Marks of Confidence from the Inhabitants that I am induced to think, shoud I be honord with the Consulship that it woud be highly satisfactory to the French Government and Inhabitants of Antwerp.” Presents his compliments to Mrs. Madison, with whom he has a personal acquaintance.
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Ridgway”). 2 pp. Docketed by Jefferson. Sent as enclosure in Smith & Ridgway to JM, 30 Mar. 1803.



   
   Philadelphia merchant Jacob Ridgway (1768–1843) had tended to the business of Smith & Ridgway in London before moving to Antwerp, where he became a partner in the house of Mestoris & Ridgway (Scharf and Westcott, History of Philadelphia, 2:1187).


